Citation Nr: 1415328	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-47 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and awarded a 30 percent rating, effective November 6, 2009.  The Veteran appealed the 30 percent rating, and the current appeal ensued.  

The Veteran and his spouse provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ), in May 2013.  A transcript of that hearing is of record via Virtual VA.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss; difficulty in establishing and maintaining effective work and social relationships is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for PTSD was granted in a rating decision of June 2010.  The Veteran appealed the assigned 30 percent disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations for PTSD in March 2010 and June 2011.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's PTSD claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth his contentions at a May 2013 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Initial Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD.  As such, the claim requires consideration of the entire time period involved, and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


PTSD 

Service connection for PTSD was granted by rating decision of June 2010.  A 30 percent rating was awarded, effective November 6, 2009.  The Veteran appealed the 30 percent rating.  The 30 percent rating has been in effect since that time.  

The Veteran maintains that his PTSD is more severe than currently rated.  He maintains that he has difficulty getting along with others and tends to isolate himself.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records and VA examination reports, the Board finds that the totality of the evidence does not support the assignment of a rating in excess of 30 percent for the Veteran's PTSD at any time during the appellate period.  

VA outpatient treatment records from December 2009 to April 2010 are associated with the claims folder.  During December 2009, the Veteran was found to be anxious, cooperative, and had well organized thoughts.  His speech was clear and coherent.  His affect was appropriate.  He was well kept. His mood was depressed, but his judgment and insight were generally good.  He had a long history of alcohol abuse, but at the time of the interview, he had been sober since 2003.  It was indicated that as the length of his sobriety increased, his anxiety naturally increased.  He indicated that he avoided crowds and parties.  He attended parties, but stated that he would remain isolated.  He would go to concerts or other big events, but felt uncomfortable doing so.  He reported that he was generally socially isolated.  His wife stated that he was irritable and frequently short-tempered.  He stated that he saw almost everything in a negative light. He always thought something bad would happen.  He had problems with his concentration and his short-term memory.  He had some latency to fall asleep, but when he went to sleep, he generally was able to sleep.  His diagnoses was anxiety disorder, rule out PTSD.  His Global Assessment of Functioning (GAF) score was 55.  

In January 2010,  the Veteran was seen on a VA outpatient basis indicating he was always nervous.  He reported excessive worry, which was progressively getting worse.  He reported "feeling depressed" with feelings that things were always going to happen.  He was forgetful, cried easily, and had difficulty getting to sleep due to worry.  Mental status examination found him able to engage easily in the interview session.  His speech was clear, relevant, and goal-directed.  He was calm throughout the session.  His mood was depressed and his affect was slightly constricted.  There was no evidence of perceptual distortions.  He acknowledged having fleeting thoughts of suicide, but denied plan or intent.  His insight was fair.  The diagnosis was anxiety disorder, not otherwise specified (NOS).  He was placed on medication to target his mood symptoms.  

In February 2010, the Veteran indicated that there had been a significant decrease in his anxiety with the use of medication.  He noted he was less worried about small matters.  He was experiencing a sense of relief with the decrease in his anxiety symptoms but he still appeared to be anxious.  He did have difficulty engaging constructively in psychotherapy as he felt he needed to report his symptoms, as he had done, but was reluctant in engaging in really looking at his cognitions.  

In March 2010, the Veteran's mood continued to improve with the use of his medication.  He was casually dressed, his speech was clear, relevant, and goal-directed.  His mood was euthymic and his affect was full range.  There was no evidence of perceptual distortions.  He denied suicidal or homicidal ideation, intent, or plan.  His insight into his mental health was fair.  

In April 2010, the Veteran felt that his symptoms were improved with medications, his road rage was better, and he did not get upset over small matters.  He was not scheduled for any further appointments, but was welcomed to return if there was any change in his situation.  He was to continue his prescribed medications.  

The Veteran underwent a VA examination in March 2010.  He related that he had an alcohol problem which had since resolved.  He stated that he tended to isolate from people he did not know.  He had two or three friends with whom he occasionally socialized, he went out with his wife and had gone to the theater and seen the most recent movies.  He reported he also attended family gatherings.  

Mental status examination revealed the Veteran to be clean and well groomed.  He was appropriately and casually dressed.  His speech was rapid, clear, coherent, and pressured.  He was cooperative, friendly, attentive, and overly dependent.  He was very anxious, and his mood was depressed and dysphoric.  He was oriented to person, place, and time.  He had no delusions.  He understood the outcome of his behavior and that he had a problem.  He had a sleep impairment that he dealt with daily.  He had no hallucinations.  He was somewhat obsessive when closing up his house to leave.  He has mild panic attacks.  He had no homicidal thoughts.  He had occasional thoughts of suicide, but never had a plan. His impulse control was fair.  He had no episodes of violence.  He constantly had to be reminded by his wife to shave, shower, and get a haircut.  His memory, remote, recent, and immediate, was normal.  

In May 2010, an addendum was submitted in connection with the March 2010 VA examination.  The diagnosis was PTSD.  His GAF was 55.  

VA outpatient treatment records from October 2010 to March 2011 were reviewed and associated with the claims folder.  During this period, he requested to decrease his medication to one pill per day as he had already done this and found no change in his mood as a result.  It was noted he was no longer attending therapy.  He reported that his strengths were that he was aware of his illness and he had supportive family and/or friends.  He related a long-time marriage with two children. 

The Veteran underwent a VA examination in June 2011.  He complained of sleep problems increasing since he began medication.  He stated that he felt his treatment had been effective and that he felt well.  He reported that he argued more with his wife since he was last seen.  It was indicated that he got along well with his children and grandchildren.  His leisure pursuits were watching sports.  His psychosocial functional status appeared unchanged from his previous evaluation except for an increase in marital squabbling.  Mental status examination showed the Veteran was reportedly clean, and well dressed and appropriately dressed.  His speech was unremarkable, clear, spontaneous, and coherent.  He appeared irritated by what he considered to be an inaccurate count of his medals, which included his Bronze Star.  He was mildly anxious and discontented.  He was oriented to person, place, and time.  His thoughts were noted to wander, he was forgetful, and he reported that he was sometimes unfocused.  He had no delusions.  He understood the outcome of his behavior and he partially understood that he had a problem.  He had nightmares two to three times a week.  He had no hallucinations, suicidal, or homicidal ideation.   He had good impulse control.  He needed to be reminded to shower, shave, or change his clothes.  His recent and immediate memory were normal.  His remote memory was mildly impaired.  The diagnosis was PTSD.  His GAF was 53.  

In May 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned VLJ.  He testified that he discontinued his medications because they did not seem to be working.  He stated that he was going to ask his provider to place him back on his medications or to begin him on another regimen of medications.  He stated that he went to VA for outpatient treatment two times a year.  He stated that he found it difficult to communicate with the mental health provider.  He related that he shouts at his wife. His spouse indicated that she had not slept with him in the same bed for about 20 years because he fights in his sleep.  She stated that the Veteran was afraid of the dark and thunderstorms.  He testified that he had difficulty concentrating and that his wife handled all of the bills.  He testified that the company he worked for moved away, so he retired and at the time of the hearing,  he worked 5 days a week, part-time.  He worked with one other person and he still worked in a separate area.  His spouse indicated that although his reports always indicate that he is well-dressed and clean, that was because she told him when he needed a haircut, and she laid his clothes out for an event.  He did know, according to his wife, how to get his work clothes ready.  She testified that she and the Veteran have a few friends and go out, but he mostly stayed by himself.  He went to VA twice yearly for medication.  He testified that he did not deal with group therapy or one-on-one counseling.  He stated he has a very good relationship with his daughter, her triplets, and his son.  He related that his son was patient with him.  

On the record, the Board finds that the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, symptoms commensurate with a 50 percent rating, have not been shown.  No other symptoms shown are indicative of the level of impairment warranting a 50 percent rating.

During this appellate period, the Veteran was seen for a short-term period for counselling sessions.  He was place on medication and he appeared to quickly have a change in his mood for the better.  Although he often worried about small things, he became less anxious with the use of medication.  He had good relations with his children and grandchildren.  Although he had some marital discord, he was still engaged in a long-term marriage.  He did indicate that he was sometimes irritable, but he had no homicidal ideation and only fleeting suicidal thoughts with no intent or plan during this period.  He subsequently discontinued the use of medication because he felt it no longer helped.  He has since indicated he planned to talk to his medical care provider about resuming the use of prescribed medication.

Under 38 C.F.R. § 4.130 , the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown , 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work. )  See 38 C.F.R. § 4.130.  

During the appellate period, the Veteran's GAF was 53-55, indicative of moderate symptoms.  Although retired because of the relocation of the company where he worked, he was able to secure part-time employment 30 hours per week, which he stated kept him occupied and busy.  Although his wife stated that she had to remind him, he was always described as well groomed, and well attired.  He had mild panic attacks according to his March 2010 VA examination report, but at the time of his June 2011 VA examination, he indicated that he did not have panic attacks.  He was placed on two psychiatric medications, and later, was decreased to one medication for his mood.  The totality of the evidence during this period rises to no more than occupational and social impairment with occasional decrease in work efficiency.  Occupational and social impairment with reduced reliability and productivity, necessary to establish a 50 percent rating, has not been shown.  Further, deficiencies in most areas and total occupational and social impairment are not demonstrated, such that a 70 percent or 100 percent rating is not warranted.

The Board has considered the Veteran's statements that his PTSD disability is  worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his PTSD disability, according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.  Outpatient treatment records also report relevant symptoms and findings.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, an increased rating for PTSD is not warranted on a schedular basis. 

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339  (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  " Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptomatology of the Veteran's PTSD was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance as to the rating provided, the Board need not consider whether the Veteran's PTSD disability includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's PTSD has resulted in frequent hospitalizations or marked interference with employment.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that he is unemployable.  Although the Veteran is retired, that occurred because of the relocation of the company where he was employed.  Moreover, he has also obtained part-time employment with a carpet warehouse, and he finds that it keeps him busy.  Therefore, the issue of a TDIU is not before the Board and the Rice case is not for application.   


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


